              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                Plaintiff,                          4:12CR3048
    vs.
                                                      ORDER
TROY SMITH, JR.,
                Defendant.


     IT IS ORDERED that:

     1.   The defendant’s unopposed Motion to Continue Hearing (filing
          156) is granted.

     2.   Defendant Troy Smith, Jr.’s violation of supervised release
          hearing is continued to September 20, 2019, at 2:00 p.m., before
          the undersigned United States District Judge, in Courtroom No.
          1, Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

     Dated this 6th day of June, 2019.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
